Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 1, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  154851(46)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  ALICE M. BROWN,                                                                                                     Justices
            Plaintiff-Appellee,
                                                                    SC: 154851
  v                                                                 COA: 330508
                                                                    Chippewa CC: 14-013459-NO
  CITY OF SAULT STE MARIE, ERIC
  FOUNTAIN, GREG SCHMITIGAL, MIKE
  BREAKIE, JEFF KILLIPS, and BRUCE
  LIPPONEN,
             Defendants-Appellants.
  _________________________________________/

         On order of the Chief Justice, the motion of the City of Flint to file a late brief
  amicus curiae is GRANTED. The amicus brief submitted on November 16, 2017, is
  accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 December 1, 2017
                                                                               Clerk